



Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (“Agreement”) is entered into this
13th day of August, 2018, between Ray Risley (“Executive”) and Del Frisco’s
Restaurant Group, Inc. and DFRG Management, LLC (collectively “Employer”).
Executive and Employer are sometimes collectively referred to herein as the
“Parties,” and individually, a “Party.” The “Effective Date” of this Release
Agreement shall be the eighth (8th) day after this Agreement has been signed by
Executive and the revocation period described in Section 16 of this Separation
Agreement and General Release (the “Agreement”) has expired and Executive has
not exercised his right of revocation.
WITNESSETH:
WHEREAS, Executive was employed by Employer as President of Del Frisco’s Double
Eagle Steak House pursuant to that certain Employment Agreement executed between
the Employer and Executive on or about January 4, 2017 (“Employment Agreement”),
which superseded all previous agreements between the Parties;
WHEREAS, the Employment Agreement referenced Del Frisco’s Restaurant Group 2012
Long-Term Incentive Plan (“LTI”), and Del Frisco’s Restaurant Group NQ Deferred
Compensation Plan (“Deferred Comp.”) (collectively the “Plans”) applicable to
Executive, and the Parties agree that the rights, liabilities and obligations of
the Parties, if any, under such Plans, shall be governed by the terms of such
executed Plans, or executed documents under such Plans, and shall be unaffected
hereby, except to the extent that Executive’s employment with the Employer shall
end, subject to Executive’s execution of this Agreement and the revocation
period described herein has expired, on the 25th day of September 2018
(Termination Date) and that Employer shall have no further obligation to
Executive regarding such Plans after the Termination Date, except as such Plans
may specify in writing;
WHEREAS, in the event Executive refuses to sign this Agreement or revokes it in
a timely manner pursuant to Section 16 herein, his Termination Date shall be
effective immediately, subject to Employer’s payment to Executive thirty (30)
day’s pay in lieu of notice. In such case, Executive shall not be entitled to
any Separation Benefits (as defined in this Agreement). During such thirty (30)
day pay period in lieu of notice, Executive shall perform no duties for the
Company, shall not be in contact with any of Employer’s employees, nor have
access to any of the Employer’s offices, devices, or property.
WHEREAS, the Employment Agreement referenced certain grants of RSU and PSU to
Executive, and pursuant to said Employment Agreement any unvested RSU and PSU
are forfeited as a result of termination of Executive’s employment with
Employer, and the rights of Executive with respect to any vested RSU or PSU
shall be governed by the terms of the LTI or any written grant or award
agreement executed by the Parties;
WHEREAS, the Parties confirm that there are no other agreements (verbal or
written) between them other than the aforementioned Employment Agreement,
Deferred Comp. and LTI, and this Agreement; and
WHEREAS, the Parties desire to completely resolve all matters and disputes that
may now exist or may hereafter arise relating to any and all matters between
them, including but not limited to the hiring, employment, compensation,
benefits, and termination of the employment relationship between Executive and
the Employer, subject to the terms of this Agreement.


1

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1.Recitals Incorporated. The above-referenced recital Sections are incorporated
into this Release Agreement as if they were set forth in full herein.
2.Resignation from Employment. As consideration for Executive’s execution of
this Agreement, Employer will consider Executive to have voluntarily resigned
his employment effective September 25, 2018 (Termination Date). As further
consideration, Employer will not dispute any claim for unemployment compensation
benefits made by Executive. Except as otherwise expressly provided in this
Agreement, all benefits and compensation, perquisites, deferred compensation and
matching contributions, contributions or participation in LTI or Deferred Comp.
Plan, and any equity, units, stock, options, RSU, PSU, and any other rights of
Executive with the Employer or its holder, parent or subsidiary entities, or any
Affiliate (as defined below), including claims or rights to any form of
incentive or bonus pay, shall cease as of the Termination Date, and no further
salary, bonus, stock, equity, options, RSU, PSU, incentives, benefits or
payments shall be due from, owed, or paid by the Employer to Executive. As of
the Termination Date, Executive shall no longer be eligible to make
contributions in the Deferred Compensation Plan, and Employer shall not longer
make any match funding on Executive’s behalf to the Deferred Compensation Plan,
nor shall Executive be eligible to participate in the LTI. As Executive was not
a participant in the 401(k) Plan made available to Executives of the Employer,
he is not entitled to any benefits therein. Executive’s rights with respect to
monies in the Deferred Compensation Plan and/or units in the LTI shall be
determined in accordance with the terms of such Plan(s). This Agreement shall
not be deemed an amendment to any benefit plan, and the Employer reserves the
right to establish, amend or terminate any such benefit plan. “Affiliate” as
used in this Agreement means a party, person, or entity that, directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such party, where “control”, “controlled by” and
“under common control with” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
party, whether through the ownership of voting securities, by voting trust,
contract, or similar arrangement.
3.Non-Disparagement.     Subject to the provisions of this Agreement, Executive
will not disparage Employer, its holding, parent or subsidiary entities, or any
Affiliate or existing or former officer, director, investor, executive,
products, practices, services, operations, ethics, management, policies,
standards, or methods in any way, at any time. In response to any inquiries from
prospective employers regarding Executive’s employment with Employer, Employer
will provide a neutral letter of reference (dates of employment, position(s)
held and salary at the time of separation from employment) and will indicate
that Executive resigned his employment. Nothing in this paragraph shall preclude
Executive from testifying honestly if required by law in a proceeding or from
participating fully in a governmental investigation.
4.Payment in Exchange for Covenants. Executive shall be paid all earn salary
through the Termination Date, which amount shall be Executive’s bi-weekly base
salary from the date referenced in the first sentence of this Agreement through
September 25, 2018, less required withholdings, consistent with Company’s
standard payroll practices and continuation of his car allowance through
September 25, 2018. In consideration of the covenants and promises contained in
this Agreement, in reliance on Executive’s covenants to comply with his
obligations under Sections 4, 5, 6, 7 and 13 of the Employment Agreement which
extend beyond the Termination Date, and in further consideration for Executive’s
execution of this Agreement, and after expiration of the Revocation Period set
forth in Section 16 below and conditioned on Executive not revoking this
Agreement within the period set forth in Section 16 herein, the Employer will:
commence payments to Executive equal to his then bi-monthly Base Salary, minus
required state and federal withholdings, on the next scheduled payroll date of
the Employer that follows expiration of the Revocation


2

--------------------------------------------------------------------------------





Period and the Termination Date, for a period of twelve (12) months payable
thereafter on each successive regularly scheduled payroll date in accordance
with the Employer’s established payroll practices (“Severance Pay”); provide
Executive COBRA continuation coverage under the Employer’s medical plan for
twelve (12) months after the Termination Date, in accordance with applicable law
at the Employer’s sole expense (“COBRA Continuation Benefits”), provided that
the Executive elects COBRA continuation, and is not, and does not become
enrolled in another group health plan, and that such payments do not adversely
impact the Employer’s health plans under IRS or DOL regulations; provide out
placement services for Executive (“Outplacement Services”) for a period of time
not to exceed twelve (12) months from the Termination Date or until Executive
secures new employment whichever occurs sooner,: and payment for Executive’s
continued participation in Executive Coaching (“Executive Coaching”), for six
(6) months from the Termination Date, or when Executive obtains new employment,
whichever occurs sooner (collectively, “Severance Pay,” “COBRA,” Continuation
Benefits,” “Outpatient services,” and “Executive Coaching” shall be referred to
as “Severance Benefits”). Notwithstanding the foregoing, in the event Executive
breaches any of the provisions in Sections 4, 5, 6, 7 or 13 of the Employment
Agreement, all further Severance Benefits and any other payment amounts pursuant
to this Agreement, if any, shall cease immediately and Executive shall forfeit
the right to any such further payments, and Employer may enforce its rights for
Executive's violation of such provisions in the manner specified in the Amended
Employment Agreement.
5.Survivor Rights. In the event of Executive’s death after execution of this
Agreement, this Agreement shall operate in favor of his estate (“Estate”);
provided, however, in the event of Executive’s death, the Employer may
accelerate all remaining sums owed to Executive pursuant to this Agreement and
pay such amount, discounted to present value, in a lump sum to Executive’s
Estate.
6.Duty of Cooperation. After the Termination Date and during the Severance
Benefit period, Executive agrees to cooperate with the Employer, the Released
Parties (as defined below) and Affiliates by providing information, advice and
assistance as requested by the Employer’s CEO and/or his designee, in connection
with any business matters, regulatory or administrative issues, or in the
defense or prosecution of any claims, charges, lawsuits, or administrative or
regulatory issues now in existence or which may arise in the future pertaining
to, or filed against or on behalf of the Employer, the Released Parties, or
Affiliates, and which relate to activities, events or occurrences that
transpired while Executive was employed by the Employer or within Executive’s
knowledge. Executive’s assistance pursuant to this Section shall be as an
independent consultant and at no time after the Termination Date shall Executive
be an employee of the Employer or entitled to any employment-related benefits.
Executive’s assistance to the Employer pursuant to this Section is not
exclusive, and he is free to perform services or accept employment with any
other entity subject to the provisions of the Employment Agreement. Executive
understands that in any such matters arising under this Section, or otherwise,
including any legal action, investigation, review or testimony, the Employer
expects Executive to provide only accurate and truthful information.
7.Release.
(a)In consideration for the promises by Employer herein, and for the
above-described payments of Severance Benefits, and except as otherwise provided
in this Agreement, Executive hereby unconditionally and absolutely releases and
discharges Del Frisco’s Restaurant Group Inc., DFRG Management LLC and all
related holding, parent or subsidiary entities, and each of their Affiliates,
former or existing employees, directors, officers, members, executives, agents,
attorneys, stockholders, insurers, investors, successors and/or assigns
(collectively referred to as the “Released Parties”), from any and all
liability, costs, attorney’s fees, claims, demands causes of action, bonus,
stock, options, units or equity or suits of any type, whether in law and/or in
equity, known or unknown, related directly or indirectly or in any way connected
with any transaction, affairs or occurrences between them on or prior to the
date Executive executes this Agreement, including, but not limited to,
Executive's recruitment, hiring, employment, terms


3

--------------------------------------------------------------------------------





and conditions of such employment, including compensation, bonus, RSU, PSU,
equity, shares, stock, options, or incentive pay, the termination of Executive’s
employment, and/or claims under the Employment Agreement. This release includes,
without limitation, a release of all claims arising under any local, state or
federal statute, ordinance, regulation or common law regulating or affecting
employment, including, but not limited to, Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§ 1981 or 1983, The Family and Medical Leave Act, the Age
Discrimination in Employment Act of 1967 and Older Worker's Benefit Protection
Act of 1990 [except for Executive’s right to contest the validity of this
Agreement under such law], the Americans with Disabilities Act, the Employee
Retirement Income Security Act, the Equal Pay Act, the Worker Adjustment and
Retraining Notification Act, the Fair Labor Standards Act, the Federal Credit
Reporting Act, the False Claims Act, the Sarbanes Oxley Act, claims involving
marital status, religion, veteran status, sexual orientation, medical condition
or any other anti-discrimination, anti-retaliation, or whistle-blower laws,
claims for violation of public policy, wrongful discharge, breach of express or
implied contract, or implied covenant of good faith and fair dealing, or any
other applicable federal, state, or local statute relating to payment of wages;
claims concerning recruitment, salary rate, severance pay (including without
limitation enhanced, additional, or greater severance pay), wages, bonuses, RSU,
PSU, incentive pay, stock, options, or any other form of equity or its value,
sick leave, vacation pay, life insurance, group medical insurance, any other
fringe benefits, libel, slander, defamation, intentional or negligent
misrepresentation and/or infliction of emotional distress, together with any and
all tort, fraud, negligence or gross negligence claims, contracts, or other
claims which might have been asserted by Executive or on Executive's behalf in
any suit, charge, demand, cause of action, or claim against Employer or the
Released Parties, including any federal, state or local statutory provision or
ordinance that any current or former employee may assert against an employer.
Executive hereby relinquishes rights to future employment with the Employer or
Released Parties, and this Agreement shall be a bar to any claims connected with
enforcement of this provision.
(b)This release shall not (i) include any rights or claims that may arise after
the date Executive executes this Agreement or that cannot lawfully be waived or
(ii) bar Executive from seeking to enforce, or contest the validity of, this
Agreement or to pursue any rights Executive may have under any disability policy
Executive acquired while employed with Employer.
(c)Executive confirms that he has not informed the Employer or Released Parties
of, and is not aware of, any facts which show or lead him to believe that there
has been a violation of any law, regulation or contract by the Employer or
Released Parties, or conduct by the Employer or any related holding, parent or
subsidiary entities, or any of their Affiliates, former or existing employees,
directors, officers, executives, agents, attorneys, stockholders, insurers, or
investors that, to Executive’s knowledge, violates any government regulation,
contract or ethics requirements. This Agreement does not prohibit or otherwise
restrict Executive from lawfully reporting waste, fraud, wrongdoing, safety or
abuse to a designated investigative or law enforcement representative of any
state or federal department or agency authorized to receive such information by
contract, regulation, or law, including the Securities and Exchange Commission
(“SEC”). Subject to the above exceptions, this is intended and agreed to be a
broad, full, and final release of all of Executive’s claims, if any, against the
Released Parties that may lawfully be released by private agreement.
(d)Executive also acknowledges previous receipt of all wages concededly due. By
signing this Agreement, Executive hereby represents and agrees that he has
received all salary, wages, accrued paid time off or vacation (if applicable),
bonuses, expense reimbursements, or other such sums due (other than amounts to
be paid pursuant to this Agreement).
8.No Interference with Rights. The Employer and Executive (collectively the
“Parties”) agree that nothing in this Agreement shall be construed to prohibit
Executive from challenging illegal conduct, including without limitation filing
a charge or complaint with the Equal Employment Opportunity


4

--------------------------------------------------------------------------------





Commission, the SEC, and/or any other federal, state or local government agency.
Further, the Parties agree that nothing in this Agreement shall be construed to
interfere with the ability of any federal, state or local government agency to
investigate any such charge or complaint, or Executive’s ability to communicate
voluntarily with any such agency. However, by signing this Agreement, Executive
understands that he is waiving his right to receive individual relief based on
claims asserted in any such charge or complaint, except where such a waiver is
prohibited, such as an Executive's right to receive an award for any information
provided to the SEC. Executive understands that this release of claims as
contained in this Agreement does not extend to release any rights Executive may
have under any laws governing the filing of claims for COBRA, unemployment,
disability insurance and/or workers’ compensation benefits, but does include
claims or retaliation under any workers compensation laws. Executive further
understands that nothing in this Agreement shall be construed to prohibit him
from: (a) challenging the Employer’s failure to comply with its promises to make
payment and provide consideration under this Agreement; (b) asserting
Executive’s right to any vested benefits to which he may be entitled pursuant to
the terms of the applicable plans and/or applicable law; and/or (d) asserting
any claim that cannot lawfully be waived by private agreement.
9.Binding Effect. Executive further declares and represents that no promise,
inducement or agreement not expressed herein has been made to him and that this
Agreement contains the entire agreement between the parties relating to the
subject matter hereof, except for the provisions of the Employment Agreement
which by their terms extend beyond Executive’s Termination Date, including
Sections 4, 5, 6, 7 and 13 thereof.
10.Successors. Employer and Executive understand and expressly agree that this
Agreement shall bind and benefit the heirs, partners, successors, executives,
directors, stockholders, officers, attorneys, affiliates, predecessors,
representatives and assigns of Employer and Executive.
11.Publicity. The Parties agree not to divulge or publicize the existence of
this Agreement or the terms hereof except as may be necessary to enforce this
Agreement or as may be required by law.
12.Interpretation. The validity, interpretation, and performance of this
Agreement shall be construed and interpreted according to the laws of the State
of Texas. This Agreement shall not be interpreted for or against either party on
the grounds that such party drafted or caused this Agreement to be drafted. If
any provision of this Agreement, or part thereof, is held invalid, void or
voidable as against public policy or otherwise, subject to the provisions of
Section 4(d) of the Employment Agreement, the invalidity shall not affect other
provisions, or parts thereof, which may be given effect without the invalid
provision or part. To this extent, and consistent with Section 4(d) of the
Employment Agreement, the provisions and parts thereof of this Agreement are
declared to be severable.
13.No Admissions. It is agreed that this Agreement is not an admission of any
liability or fault whatsoever by either the Employer or the Released Parties
and/or Executive.
14.Consideration Period. Executive acknowledges and agrees that he has been
given twenty-one (21) days from August 13, 2018, within which to consider this
Agreement and that the Employer hereby advises Executive to consult an attorney
prior to executing this Agreement. Executive further acknowledges that any
changes made to this Agreement, whether or not material, do not restart the
running of the twenty-one (21) day period. Executive may return the executed
Agreement to the Employer prior to expiration of the 21-day period but Executive
acknowledges that he has not received any encouragement or pressure from the
Employer to do so.
15.Representations. Executive agrees and represents that:
(a)Executive has read carefully the terms of this Agreement;


5

--------------------------------------------------------------------------------





(b)Executive has had an opportunity to and is encouraged to review this
Agreement with an attorney or advisor of Executive’s choosing;
(c)Executive understands the meaning and effect of the terms of this Agreement;
(d)Executive was given up to twenty-one (21) days to determine whether he wished
to sign this Agreement;
(e)Executive’s decision to sign this Agreement is of his own free and voluntary
act without compulsion of any kind;
(f)No promise or inducement not expressed in this Agreement has been made to
Executive; and
(g)Executive has adequate information to make a knowing and voluntary waiver.
16.Revocation Rights. Following his execution of this Agreement, Executive may
revoke his acceptance of the terms of this Agreement, provided such revocation
is presented in writing no later than seven (7) days following Executive’s
execution of the Agreement to April Scopa, Executive Vice President, Chief
People Officer via facsimile to 888-223-6372 or via email to ascopa@dfrg.com. If
the notice of revocation is not received (as described herein), this Agreement
shall become effective and enforceable as to all Parties on the eighth day
following the date the Executive signed it (the “Effective Date”). If Executive
revokes or elects not to sign this Agreement within the time period permitted
herein, such revocation or election shall in no way alter or affect Executive's
last day of employment with the Employer (and/or any other Employer Party),
which shall be August 13, 2018, with thirty (30) days pay in lieu of notice.
17.Breach of Release. If either Party brings suit or files a claim against the
other Party, the Released Parties, or Affiliates for any matter released by such
Party under this Release Agreement, the prevailing Party shall be entitled to
enforce the terms of this Release Agreement, and recover any damages, costs,
expenses and attorney’s fees incurred in connection with the enforcement of its
rights herein.
18.Notices. All notices and other communications hereunder will be in writing.
Any notice or other communication hereunder shall be deemed duly given if it is
sent by registered or certified mail, return receipt requested, postage prepaid,
and addressed to the intended recipient as set forth:






If to Executive:
Ray Risley
                
___________________________
___________________________    




6

--------------------------------------------------------------------------------





If to Employer:
DFRG Management, LLC
2900 Ranch Trail
Irving, TX, 75063
Attn: Executive Vice President, Chief People Officer


Any party may send any notice or other communication hereunder to the intended
recipient at the address set forth above using any other means (including
personal delivery, expedited courier, messenger services, telecopy, telex,
ordinary mail or electronic mail), but no such notice or other communication
shall be deemed to have been duly given unless and until it is actually received
by the intended recipient. Any party may change the address to which notices and
other communications hereunder are to be delivered by giving the other party
notice in the manner set forth herein.
19.Joint Preparation. The Parties acknowledge that this Agreement has been
drafted, prepared, negotiated and agreed to jointly, with advice and input of
each Party, and to the extent that any ambiguity should appear, now, or at any
time in the future, latent or apparent, such ambiguity shall not be resolved or
construed against either Party.
20.General Acknowledgement of Medicare’s Interest. This settlement is based upon
a good faith resolution of a disputed claim. The parties have not shifted
responsibility for medical treatment to Medicare in contravention of 42 U.S.C.
Sec. 1395y(b). The parties made every effort to adequately protect Medicare’s
interest and incorporate such into the settlement terms, and to comply with both
federal and state law. The parties acknowledge and understand that any present
or future action or decision by the Centers for Medicare & Medicaid Services or
Medicare on this settlement, or Plaintiff’s eligibility or entitlement to
Medicare or Medicare payments, will not render this release void or ineffective,
or in any way affect the finality of this settlement.
21.Representation That Executive is Not Medicare Beneficiary. Executive declares
and expressly warrants that he is not Medicare eligible, that he is not a
Medicare beneficiary, and that he is not within thirty (30) months of becoming
Medicare eligible; that he is not 65 years of age or older; that he is not
suffering from end stage renal failure or amyotrophic lateral sclerosis; that he
has not received Social Security benefits for twenty-four (24) months or longer;
and/or that he has not applied for Social Security benefits, and/or have not
been denied Social Security disability benefits and is appealing the denial.
22.Representation That No Injuries or Illness Involving Medicals Are Claimed.
That No Injuries or Illnesses Involving Medicals Are Claimed. Executive affirms,
covenants, and warrants that he has made no claim for illness or injury against,
nor is he aware of any facts supporting any claim against, the Employer or
Released Parties under which the Employer or Released Parties could be liable
for medical expenses incurred by Executive before or after the execution of this
Agreement.
23.Representation That No Medical Expenses Have Been Paid By Medicare. Because
Executive is not a Medicare recipient as of the date of this release, Executive
is aware of no medical expenses which Medicare has paid and for which the
Employer or Released Parties are or could be liable now or in the future.
Executive agrees and affirms that, to the best of his knowledge, no liens of any
governmental entities, including those for Medicare conditional payments, exist.
24.Entire Agreement. Executive's obligations set forth in Sections 4, 5, 6, 7
and 13 of the Employment Agreement survive Executive’s separation from the
Employer and continue in effect according


7

--------------------------------------------------------------------------------





to the terms stated therein. Subject to the foregoing, this Agreement
constitutes the entire agreement between the Parties concerning the
compensation, employment, termination and Severance Benefits to Executive, and
supersedes all prior agreements, commitments, representations, writings and
discussions between the Parties (whether written or oral) regarding the subject
matters herein. This Agreement may only be amended or modified by a writing
signed by the both Parties.
25.409A Compliance. The provisions of this Section 25, to the extent necessary,
supersede any contrary provision of this Agreement. All payments hereunder shall
be made on the date(s) provided herein and no request to accelerate or defer any
payment under this Release Agreement shall be considered or approved for any
reason, subject to the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations and applicable guidance issued
thereunder (“Section 409A”). All payments to be made upon a termination of
employment may be made only upon a “separation from service” as defined under
Section 409A (herein, a “separation from service”). Each payment hereunder is a
separate “payment” within the meaning of Treasury Regulation
§1.409A-2(b)(2)(iii). Subject to Section 409A, if any payment to Executive
hereunder is determined in good faith by the Employer to constitute “deferred
compensation” to a “specified Executive,” as defined in Section 409A, and such
payments would otherwise be paid to the Executive before a date which is at
least six (6) months following the date of Executive’s separation from service,
said payments shall be accumulated and made without interest on the date which
is six (6) months and one day following the date of Executive’s separation from
service (or, if earlier, the date of death of Executive, in which case payment
shall be made to Executive’s Beneficiary as soon as administratively possible,
but in no event date later than ninety (90) days following the date on which
Executive dies). Nothing in this Agreement shall be construed as a guarantee of
any particular tax treatment to the Employee. The Employee shall be solely
responsible for the tax consequences with respect to all amounts payable under
this Agreement, and in no event shall the Company have any responsibility or
liability if this Agreement does not meet any applicable requirements of Section
409A.
26.Execution In Multiple Counterparts. This Agreement may be executed in
multiple counterparts, whether or not all signatories appear on these
counterparts, and each counterpart shall be deemed an original for all purposes.
This Agreement shall be deemed performable by all Parties in Texas, and the
construction and enforcement of this Agreement shall be governed by Texas law
without regard to its conflicts of law rules.
[Remainder of Page Left Blank]




8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, THE PARTIES CONFIRM THEIR ACCEPTANCE OF THIS AGREEMENT, ON
THE EFFECTIVE DATE STATED ABOVE, BY AFFIXING THEIR SIGNATURES IN THE PLACE
INDICATED BELOW.


 
EXECUTIVE:
 
 
 
/s/ Ray Risley
 
Ray Risley
 
 
 
EMPLOYER:
 
Del Frisco’s Restaurant Group, Inc.
 
 
 
/s/ April Scopa
 
April Scopa
 
EVP, Chief People Officer





9